Citation Nr: 0637093	
Decision Date: 11/30/06    Archive Date: 01/24/07

DOCKET NO.  04-37 796A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to dependency and indemnity 
compensation (DIC) and, if so, whether the circumstances 
surrounding the veteran's death are a bar to her receipt of 
DIC benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1972 
until his death in October 1975.  The appellant was married 
to the veteran at the time of his death.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The appellant has requested to have this matter heard before 
a Member of the Board in Washington, D.C.  However, inasmuch 
as the Board finds the evidence currently of record to be 
sufficient to allow the appellant's claim, any testimony she 
may wish to present in support of her claim would be merely 
cumulative and is not required.


FINDINGS OF FACT

1.  Several days before the veteran would have completed his 
obligated service and been released from service, he was 
killed while on authorized leave by a gunshot wound to the 
chest inflicted by police officers.

2.  In a January 1976 administrative decision the RO denied 
the appellant's claim for DIC on the grounds that the 
veteran's death in service was due to his own willful 
misconduct and not in line of duty.

3.  That same month the RO notified the appellant that her 
claim for DIC was denied because the circumstances in which 
the veteran's death occurred were a bar to VA benefits; the 
appellant did not appeal this determination.


4.  Evidence submitted since the January 1976 denial of the 
appellant's claim for DIC is neither cumulative nor redundant 
of evidence already considered, and raises a reasonable 
possibility of substantiating the claim.

5.  The veteran's death was not the result of willful 
misconduct.


CONCLUSIONS OF LAW

1.  The January 1976 administrative decision denying DIC is 
final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2006).

2.  New and material evidence sufficient to reopen a 
previously denied claim for DIC has been received.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2006).

3.  The fatal injuries sustained by the veteran were not the 
result of his own willful misconduct and were incurred in 
line of duty.  38 U.S.C.A. § 105 (West 2002); 38 C.F.R. 
§§ 3.1, 3.102, 3.301 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria.  A claimant may reopen a finally adjudicated 
claim by submitting new and material evidence.  New evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

It is necessary to consider all of the evidence added to the 
record since the most recent refusal by VA to reopen the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is, preliminarily, to be 
presumed.  If the additional evidence presents a reasonable 
possibility of an allowance of the claim, the claim is 
accordingly reopened and the ultimate credibility or weight 
that is accorded such evidence is ascertained as a question 
of fact.  Justus v. Principi, 3 Vet. App. 510 (1992).

The surviving spouse of a veteran who dies from a service-
connected injury while in the active naval or other military 
service is entitled to receive DIC benefits administered by 
the Secretary of Veterans Affairs.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.5(a).  For such death to be considered service 
connected, it must result from disability incurred in line of 
duty.  38 U.S.C.A. § 101(16).

An injury or disease incurred during active military service 
will be deemed to have been incurred in line of duty and not 
the result of the veteran's own misconduct when the person on 
whose account benefits are claimed was, at the time the 
injury was suffered or disease contracted, in active military 
service, whether on active duty or on authorized leave, 
unless such injury or disease was a result of the person's 
own willful misconduct or abuse of alcohol or drugs.  
38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 3.301(a).

38 U.S.C.A. § 105(a) establishes a presumption in favor of a 
finding of line of duty.  In order to deny the claim, the 
Board must establish that denial of the claim is justified by 
a preponderance of the evidence.  38 U.S.C.A. § 105(a).

A service department finding that injury, disease or death 
occurred in line of duty will be binding on the Department of 
Veterans Affairs unless it is patently inconsistent with the 
requirements of laws administered by the Department of 
Veterans Affairs.  Requirements as to line of duty are not 
met if at the time the injury was suffered or disease 
contracted the veteran was (1) avoiding duty by desertion, or 
was absent without leave which materially interfered with the 
performance of military duty; (2) confined under a sentence 
of court-martial involving an unremitted dishonorable 
discharge; or (3) confined under sentence of a civil court 
for a felony as determined under the laws of the jurisdiction 
where the person was convicted by such court.  38 U.S.C.A. 
§ 105(b); 38 C.F.R. §§ 3.1(m), 3.301(b).  

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  It involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences.  
Mere technical violation of police regulations or ordinances 
will not per se constitute willful misconduct.  Willful 
misconduct will not be determinative unless it is the 
proximate cause of injury, disease or death.  38 C.F.R. 
§ 3.1(n); see Daniels v. Brown, 9 Vet. App. 348, 350-51 
(1996).  "Proximate cause" is defined as "that which, in a 
natural continuous sequence, unbroken by any efficient 
intervening cause, produces injury, and without which the 
result would not have occurred."  BLACK'S LAW DICTIONARY 1225 
(6th ed. 1990); see also VAOPGC Prec 19-97 (May 13, 1997) 
(relying on Black's Law Dictionary definition of "proximate 
cause").

It is undisputed that the veteran was on active duty in the 
Marine Corps at the time of his death in October 1975.  By 
operation of 38 U.S.C.A. § 105(a), his injuries are therefore 
deemed to have been incurred in line of duty unless it is 
shown that he engaged in willful misconduct, and that such 
misconduct proximately caused his injuries.  VA's 
Adjudication Procedure Manual M21-1 notes that if death 
occurred on or after January 1, 1957, the service departments 
were not required to make a formal line-of-duty findings.  
M21-1MR, Part III, Subpart v, Chapter 1, Section D.  See also 
Smith (Cynthia) v. Derwinski, 2 Vet. App. 241, 243 (1992)(in 
accordance with Navy policy regarding death cases then in 
effect, no line-of-duty determination was made, citing 
Department of the Navy, Manual of the Judge Advocate General 
§ 0810, at revised page 8-7).

When a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  A reasonable doubt means 
a substantial doubt and one within the range of probability 
as distinguished from mere speculation or remote possibility.  
38 C.F.R. § 3.102.


New and Material Evidence

Facts & Analysis.  In January 1976 the RO issued an 
administrative decision denying the appellant's claim for DIC 
benefits on the basis that the veteran's death was "due to 
his own willful misconduct and not in the line of duty."  No 
rationale or basis was given in support of this 
determination.  This administrative decision was not timely 
appealed, and is thus final.  

In September 2003 the appellant submitted numerous police 
documents not previously of record, including five responding 
officers' reports and a homicide investigation synopsis.  
Given that these documents had not been reviewed by VA, and 
inasmuch as the information in these documents goes to the 
crux of the matter, i.e., whether the veteran's death was 
brought about by his own willful misconduct, the Board finds 
that these documents constitute both new and material 
evidence.  Presuming this evidence to be credible, as 
required under Justus, it also creates a reasonable 
possibility that entitlement to service connection for cause 
of death can be granted since it consists of competent 
eyewitness evidence not of record in January 1976.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  Accordingly, the 
appellant's claim for DIC benefits must be reopened and 
considered on the merits.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2006).


Whether the Circumstances of Death Are a Bar to DIC

Facts.  Service records reveal that the veteran enlisted in 
the Marine Corps and was accepted for service in October 1972 
at Jacksonville, Florida.  He completed recruit training in 
January 1973 and attended a military police course during 
February and March 1973, and then a corrections course in 
August 1973.  His military occupational specialty was 
"Corrections Man" and he was stationed at the Marine Corps 
Naval Air Station, Jacksonville, Florida, from October 1973 
until his death in October 1975.  His primary duty was 
changed from Corrections Man to Guard in January 1975.   He 
later completed a law enforcement course in February 1975.  
He had been scheduled to be released from active service on 
October [redacted], 1975, but was killed on October [redacted], 1975.

On October [redacted], 1975, the veteran was shot and killed by a 
plainclothes police officer emerging from an unmarked car.  
At the time of his death the veteran was an active duty 
Marine on annual leave.  The Death Certificate shows cause of 
death as "gunshot wound of chest."  An Autopsy Report dated 
October [redacted], 1975, contains the following:

TOXICOLOGICAL EXAMINATION:  The toxicological 
examination revealed a negative blood ethanol 
level.

DIAGNOSIS:  Gunshot wound of the chest with 
laceration of the right lung and heart with 
hemothorax, bilateral, hemopericardium, cardiac 
tamponade.

OPINION:  [The veteran] died as a result of a 
single gunshot wound of the chest.  The missile 
passed from left to right and slightly upward in 
direction and from the front to the mid plane of 
the body.  In consideration of the autopsy findings 
as well as the investigative report the manner of 
death is felt to be homicide.

Medical Examiner's Examination Record dated October [redacted], 1975, 
advises "Blood ethanol - none detected"

The report of an informal military investigation dated in 
December 1975 reads as follows:
PRELIMINARY STATEMENT.  

1.  . . . The findings of fact, 
opinions, and recommendations of 
the undersigned are hereby 
forwarded.  Numerous problems 
arose concerning the soliciting of 
formal statements from the other 
Marines and Police officers 
involved.  One of the police 
officers, [name of officer who 
killed veteran] was killed in a 
traffic accident, subsequent to 
this incident.  No statement could 
be obtained from him prior to his 
demise.  The other two officers 
involved declined issuing 
statements lest they prejudice the 
State's case against the indicted 
Marine.  The two Marines involved, 
[names] on the advice of counsel 
declined to make a formal written 
statement pending adjudication and 
disposition of [the indicted 
Marine's] case in court.

2.  During the course of this 
investigation, the Investigating 
Officer interviewed all surviving 
participants of this incident and 
while all declined to make a 
written statement the following 
findings of fact were derived as 
the result of these interviews in 
conjunction with what written 
evidence was available.

FINDINGS OF FACT.  

1.  That on or about 2130, [redacted] 
October 1975, [the veteran] and 
[Marine] in the company of 
[another Marine] were proceeding 
on foot west on [redacted] on a 
viaduct over the Seaboard 
Coastline Railroad Right of Way 
between [redacted] toward [redacted] 
[redacted] on the north side of the 
street.

2.  [The veteran] was on leave at 
the time.

3.  Simultaneously [city] Police 
Vice Squad Officers, [names] in 
plainclothes, riding in an 
unmarked car were proceeding west 
on [redacted].

4.  As they approached the three 
black Marines also going west an 
exchange of words occurred between 
the Marines and the three 
Caucasian Officers.

5.  The three Officers continued a 
short distance to where they could 
turn their vehicle around and did 
so proceeding back in an easterly 
direction on [redacted] toward 
the three Marines with the intent 
of questioning them.  Visibility 
conditions were excellent and the 
area well illuminated.

6.  The Officers halted their 
vehicle approximately ten (10) 
meters from the Marines and 
proceeded to exit the vehicle.

7.  At this point a number of 
shots were exchanged, the exact 
number is unknown.  One of these 
shots struck officer [name] in the 
left side of the neck.  Another 
struck [the veteran] in the left 
side of the chest.

8.  [The veteran] was observed 
lying on the street with a .22 
caliber H&R Revolver, serial # 
[sic] in his hand.  The revolver 
contained six rounds, two of which 
had been expended.

9.  [The veteran] was pronounced 
dead on arrival at [redacted]
Hospital by Dr. [name] at 2205.

OPINIONS.  

1.  That [the veteran] was 
carrying an unlicensed revolver on 
his person in violation of both 
municipal ordinance and state law.

2.  That [the veteran] fired upon 
officers of the [city] Police 
Dept. with the revolver.

3.  That the officers returned 
fire striking [the veteran] in the 
chest with one round, subsequently 
killing him.

RECOMMENDATION.  

That all hands be familiarized 
with local, state and federal laws 
regarding firearms, there [sic] 
possession, licensing and 
security.  

In September 2003 the appellant submitted the following 
police records:

December 1975: HOMICIDE; SYNOPSIS.  
This is the investigation into the 
shooting of [veteran], N/M-21 of 
[address] on [redacted]/Oct/75.  [Veteran] was 
shot and killed by police after he and 
suspect [second Marine] opened fire on 
3 police officers.

Detectives [names] were traveling north 
on the [redacted] Viaduct and the 
above suspects [veteran, second Marine, 
and third Marine] began hollering at 
the police officers.  Officers turned 
around and stopped to investigate and 
as [wounded detective] exited the 
detective cruiser, suspects [veteran 
and second Marine] opened fire.  
[Wounded detective] was struck on the 
left side of his head.  [The other two 
detectives] returned fire and the 
[veteran] was hit. All 3 suspects fled 
the scene.  [Wounded detective] was put 
into the car and Detectives proceeded 
back to [redacted] where suspect 
[veteran] was located laying in the 
street with a gun in his hand.  . . . 
[Veteran] was pronounced dead on 
arrival at [name] Hospital.

This officer and detective [redacted] 
proceeded to [name] Hospital.  We were 
advised that [veteran] had been 
pronounced dead on arrival at 10:05 
p.m. by Dr. [name].  There was no ID in 
[sic] the body at the time. 

. . .

Suspect [second Marine] accompanied 
officers back to the scene and the 
suspect 32 [sic] caliber revolver was 
recovered.

A report completed by responding police officer [redacted] on 
October [redacted], 1975, advises as follows:

On [redacted] Oct. 75 at approximately 
9:40 p.m. myself and Officer [redacted] 
were on routine patrol in the 
downtown area, when we heard the 
sig 18 and 34 go down at [redacted]
Streets. 

We responded to the area and as 
suspect descriptions went out we 
combed the area.

At approximately 9:45 p.m. we 
heard what seemed to be a gun shot 
coming from a north-westerly 
direction from the scene.  As we 
approached [redacted] and [redacted] Streets 
we heard some one shout at us.  We 
turned up into a driveway and 
observed a security guard walking 
with a N.M.  The N.M. said "I'm a 
witness to the shooting."  Officer 
[redacted] and myself believing him to 
be a witness put him in the back 
seat and drove south on [redacted] Ave 
looking for suspects in the 
direction of the gun shot we had 
just heard.  The N.M. in our back 
seat stated that "three white 
dudes had just shot one of my 
friends."  At this point Officer 
[redacted] and myself realized that this 
N.M. was a suspect and not just a 
witness.  Officer [redacted] advised 
suspect of his rights and he 
understood them. We asked him what 
his name was and he stated [name] 
and that he was in the service, 
stationed at N.A.S. Jax.  We asked 
for a description of his friends 
and his description matched the 
one put out over the air.

Suspect [Marine] then stated that 
3 white guys got out of a green 
Ford and started hitting them.  
[He] then said he heard a shot and 
hit the ground.  [He] stated he 
heard several more shots but did 
not see who was doing the 
shooting.  He stated that he 
[himself] had no gun.  [He] said 
he looked up and saw his friend 
[veteran] shot in the chest and 
fall against the guard rail.  [He] 
stated he jumped over the rail and 
ran down the rail road tracks 
until he saw a security guard.  
[He] stated he ran up to the guard 
telling him he was a witness to a 
shooting.  [He] said at this point 
he saw our patrol car and the 
security guard yelled for us.

We returned with the suspect 
[Marine] to the scene at [redacted] & [redacted] 
streets.  Suspect [Marine] did 
state that one of his friends had 
a gun under his shirt and that he 
thought it was seen.

A report dated October [redacted], 1975, made by another 
responding police officer ([redacted]) advises:

This unit was dispatched to a call 
at [redacted] Street and [redacted] Street where 
an officer had been shot.  Upon 
arrival we observed officer [name] 
laying on the side of [redacted] Street 
with a bullet wound to the back of 
the head.  Lying beside him on the 
street was a Black male that had 
also been shot in the chest.  At 
this time we were assigned the 
call so I began collecting 
information for my report.  I 
questioned [the officer who 
returned fire] as to what had 
happened.  He stated that he and 
two other policemen [names] were 
in their detective unit riding at 
[redacted] Street and [redacted] Street.  They 
observed three (3) NMs on top of 
the [redacted] Street viaduct.  He 
stated that the NMs hollered at 
them so they turned around and 
went back to where they were at.  
He stated that [wounded officer] 
was the first to get out of the 
car and at this time one of the 
suspects shot [wounded officer].  
[The officer who returned fire] 
then stated he shot one of the 
suspects and the suspects began 
running.  They put [wounded 
officer] in the car and started to 
the hospital and saw the suspect 
who had been shot lying in the 
street.  We found a cocked loaded 
pistol in his hand.

At this time suspect [second 
Marine] was brought to the scene 
after he had been apprehended.  
[The officer who returned fire] 
was brought to the car and he 
identified the suspect.  At this 
time the suspect shouted out 
"That's the guy that shot my 
friend."  He was pointing at [the 
officer who returned fire].  
Suspect [third Marine] was then 
brought to the scene after having 
been apprehended in 1200 block of 
W. [redacted] Street.  I advised him of 
his rights and began questioning 
him.  He stated the police came by 
and they said something to them.  
The police came back and as one 
officer got out of car he saw [the 
veteran] bring a gun up and he 
heard a shot.  He then saw [the 
veteran] get shot by one of the 
policeman.  He then jumped up and 
started running down the railroad 
tracks.  He stated the reason the 
police probably started shooting 
was that they saw the guns that 
[the veteran] and [second Marine] 
had.

In an earlier report dated October [redacted], 1975, officer 
[redacted] reported seeing a "cocked and loaded .22 caliber 
H&R revolver, serial #[sic]" in the veteran's hand.  He 
went on to state that the "gun contained four (4) live 
rounds, and two (2) spent rounds."

A report dated October [redacted], 1975, made by responding 
police officer Royal advises:

On October [redacted], 1975 on 9:32 p.m. 
HQ put out a call that a police 
officer was shot at [redacted] and [redacted] 
Streets.  Then a call of a police 
officer was calling for help at 
the same location.  I responded as 
quickly and safely as I could with 
blue lights and siren on.  When I 
arrived units on the scene advised 
me that the suspects ran over the 
viaduct toward [redacted] Street.  As I 
came over the crest I observed a 
Negro male running on the sidewalk 
South toward [redacted] Street.  The 
Negro male was wearing a red shirt 
with white stripes and dark pants 
as described over the air (radio).  
I stopped my police unit and 
approached the suspect with 
[another officer] who was just in 
front of me.  The suspect was 
yelling and waving his arms and 
running around.  He yelled that a 
white man had shot at him and shot 
his friend.  We put the suspect 
against the car and searched him.  
We then put handcuffs on him and 
placed him in the car.  We then 
returned to the scene ([redacted] & [redacted]).  
I assisted further in taking 
pictures of the detective vehicle 
involved in the shooting . . ..

A report prepared in October 1975 by Officer [redacted] reads 
as follows:

At approximately 9:40 p.m. this 
unit responded to area of [redacted] and 
[redacted] Street signal 18 to a police 
officer, signal 33's and finally a 
signal 34.  As officers approached 
area of incident information was 
given over radio of suspect 
description.  An NM with red 
jersey was noted after being in 
area for several minutes.  This 
officer along with officer [redacted] 
[sic] heard a shot from a 
southwesterly direction of scene.  
As officers approached 
intersection of [redacted] and [redacted] 
someone yelled, "Hey."  Above 
subject was standing with security 
guard.  Subject stated some white 
dudes had shot at him and two 
other friends.  Subject was 
advised of his rights.  Subject 
waived rights and subject was 
asked what his friends were 
wearing.  [He] stated one suspect 
was wearing a red jersey and that 
the other friend had been shot in 
the chest.  Subject stated that he 
believed the friend shot had a 
gun.  Subject stated he and 
friends were stationed at N.A.S.  
Subject transported to Homocide 
[sic].

A report dated October [redacted], 1975, by officer [redacted] 
reads as follows:

This officer upon arriving at the 
scene at [redacted] & [redacted] Street heard a 
description of one suspect as an 
NM with a red jersey last seen 
heading across the viaduct.  This 
officer while proceeding in that 
same direction observed an NM 
matching that description about 
three-quarters of the way across 
the viaduct.  This reporting 
officer and [officer] Royal [sic] 
approached this suspect and he 
began yelling his friend had been 
shot by some white dudes.  This 
suspect was later identified as 
[second Marine].  This officer 
also observed another NM heading 
back across the viaduct towards 
town.  He was also brought back to 
the scene at [redacted] & [redacted] Street.  
Upon arriving suspect pointed at 
investigator [name] and yelled 
that's the one who shot at me and 
my friend.  Investigator [name] 
identified the suspect [second 
Marine] as one of the suspects.  
This officer then gave both 
suspects their rights which the 
suspects acknowledged that they 
understood.  This officer then 
brought both suspects to Homicide 
office as advised.

Analysis.  Although an informal military investigation was 
conducted in December 1975, the service department did not 
address the issue of whether the veteran's death occurred in 
line of duty.  The Board must therefore determine whether the 
fatal injuries incurred by the veteran on December [redacted], 1975, 
were in line of duty.  38 U.S.C.A. § 105(a); 38 C.F.R. 
§ 3.301(a).  

Service department records confirm that the veteran was an 
active duty Marine on authorized leave at the time of his 
death.  An autopsy done on October [redacted], 1975, found no 
evidence of alcohol in the veteran's blood.  The record also 
contains no evidence from any source of drugs in the 
veteran's system.  The only question thus remaining is 
whether the veteran's death is the result of his own willful 
misconduct.  In order to justify a conclusion of willful 
misconduct, VA must specify the "deliberate or intentional 
wrongdoing" and explain how it occurred "with knowledge of 
or wanton and reckless disregard of its probable 
consequences."  Myore v. Brown, 9 Vet. App. 498, 503-04 
(1996).  

According to the military investigator, the veteran's 
possession of a firearm was in violation of both municipal 
ordinance and state law; however, Section 3.1(n)(2) of VA 
regulations provides that mere technical violation of police 
regulations or ordinances will not per se constitute willful 
misconduct.  38 C.F.R. § 3.1(n)(2).  Moreover, the veteran's 
possession of an unlicensed revolver in violation of 
municipal ordinance and State law is not determinative unless 
it was the proximate cause of injury and death.  38 C.F.R. 
§ 3.1(n); see Daniels v. Brown, 9 Vet. App. 348, 350-51 
(1996).  

Clearly, as a matter of ordinary experience, it was not 
foreseeable that the mere possession of an unlicensed firearm 
would result in a shoot-out with police officers.  New 
external factors of significance intervened and resulted in 
the confrontation and exchange of gunfire.  As noted above, 
"proximate cause" is defined as "that which, in a natural 
continuous sequence, unbroken by any efficient intervening 
cause, produces injury, and without which the result would 
not have occurred."  In the opinion of the Board, it is not 
shown that the veteran's mere possession of an unlicensed 
revolver resulted in the confrontation and exchange of 
gunfire unbroken by any intervening cause.  Rather, there 
also appears to have been several efficient intervening 
causes, including the verbal confrontation, the tense racial 
situation at that time, the fact that the white police 
officers were in an unmarked car and not in uniform, and the 
fact that the officers failed to identify themselves as 
police officers.  In addition, service records show that the 
veteran attended military police school in Ft. Gordon, 
Georgia, and was, during his military career, a Corrections 
Man and a Marine Guard.  As such, the veteran's possession 
upon his person of a firearm would not have been an anomaly.  
Accordingly, while the veteran was in possession of an 
unlicensed firearm, the Board finds that the veteran's 
possession of an unlicensed firearm is not determinative as 
it was not the proximate cause of injury and death.  

As far as the shooting incident, the military investigator 
advises that on October [redacted], 1975, at approximately 9:30 p.m., 
the veteran and two other Marines were walking west on [redacted]
Street.  He states that three plainclothes officers were also 
proceeding west on [redacted] Street in an unmarked car, and that 
as the unmarked car approached the Marines, words were 
exchanged.  From this account it is clear that the Marines 
were approached from behind prior to the ensuing verbal 
exchange between the Marines and plainclothes officers.  By 
all accounts the driver of the unmarked police vehicle then 
changed the direction of the car so that it was no longer 
proceeding in the same direction as the Marines, but was 
instead facing them; approaching them, head-on, to within 
about ten meters.  At that point all parties agree that 
gunshots were exchanged between the two groups without 
further parlay.  There is no report from any of the 
combatants, responding officers, or investigators that the 
officers ever identified themselves, either verbally, by 
police siren, or by emergency lights/strobe lights, prior to 
the exchange of gunfire.  

The appellant through her representative argues that "it 
could be that the veteran thought he was defending himself 
from a racially motivated assault."  The appellant also 
remarks that "remember this was in 1970's[;] a lot of hate 
crime at this time."

While Section 3.102 advises that reasonable doubt is to be 
applied without resort to pure speculation, the Board notes 
that the police officers' accounts of the events of October 
[redacted] support a finding that the veteran was acting from a 
defensive posture.  

As stated before, the officers report that they returned to 
confront the Marines, bringing their unmarked car to a stop, 
headfirst, within a few meters of the Marines.  However, at 
no time did any of the plainclothes officers ever identify 
themselves.  This fact is corroborated by contemporaneous 
statements made by the veteran's two comrades, who, having 
fled the scene of the incident, apparently sought out 
uniformed officers and advised them that their friend had 
been "shot by some white dudes."  Based on the evidence at 
hand, the proposition that the veteran was acting in a 
defensive posture is within the range of probability as 
opposed to mere speculation.  38 C.F.R. § 3.102.  

It is undisputed that the veteran was an active duty Marine 
at the time of his death, and that there was no evidence of 
alcohol or drugs in the veteran's system at the time of his 
death.  By operation of 38 U.S.C.A. § 105(a), his injuries 
are therefore deemed to have been incurred in line of duty 
unless it is shown that he engaged in willful misconduct, and 
that such misconduct proximately caused his injuries.  Smith, 
2 Vet. App. 243.  

It is clear that the veteran was involved in a gun battle 
with plainclothes police officers.  However, what is 
noticeably missing from the record is any direct evidence 
that the veteran initiated the confrontation or was aware 
that the "white dudes" were actually law enforcement 
officers.  Despite the lack of evidence in this case 
regarding what occurred at the precise moment of the gunfire, 
the totality of the circumstances surrounding the incident 
are sufficient to justify a finding that the veteran thought 
that he was acting in self-defense.  The Board therefore 
finds that the veteran's death was not the result of his own 
willful misconduct.  38 C.F.R. § 3.1(n).  It therefore 
follows that the veteran's death was in line of duty.  38 
U.S.C.A. § 105(a).  Accordingly, the circumstances in which 
the veteran's death occurred are not a bar to the appellant's 
receipt of DIC benefits.  38 U.S.C.A. § 105.

The RO has attempted to satisfy the duties to notify and 
assist, as required by the Veterans Claims Assistance Act of 
2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent 
that there may be any deficiency of notice or assistance, 
there is no prejudice to the appellant given the favorable 
nature of the Board's decision.




ORDER

The claim for entitlement to DIC is reopened and the 
appellant's claim is allowed to the extent that the 
circumstances surrounding the veteran's death are not a bar 
to her receipt of DIC benefits.


____________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


